Citation Nr: 0416128	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1948 to September 
1972.  He died in February 1995.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1995, at the age of 65 
years.

2.  During his lifetime, the veteran established service 
connection for arthritis of the cervical spine, rated as 10 
percent disabling; and a right inguinal herniorraphy, a 
fracture of the third metacarpal left (minor) hand, and 
bilateral pes planus, all rated as noncompensably disabling.

3.  The preponderance of the evidence shows that the 
immediate cause of death was pneumonia.    

4.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

5.  The preponderance of the evidence shows that the veteran 
did not develop nicotine dependence during his period of 
service, and there was no link between his death and smoking 
during service.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that the death from 
pneumonia was related to smoking in service.  The Board notes 
that in the tobacco use questionnaire, the appellant reported 
that the veteran used one to two packs a day during and after 
service.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
December 2003, provided the appellant with an explanation of 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to when the appellant received her VCAA duty to assist 
letter.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the appellant appeals a decision of June 
1997.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand the case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the recent transfer of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant did not respond with any additional information 
regarding any additional evidence which might be available.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records 
and post service treatment records and a copy of his death 
certificate.  The VA has obtained appropriate medical 
opinions.  The appellant has not requested a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

During his lifetime, the veteran established service 
connection for arthritis of the cervical spine, rated as 10 
percent disabling; and a right inguinal herniorraphy, a 
fracture of the third metacarpal left (minor) hand, and 
bilateral pes planus, all rated as noncompensably disabling.

The veteran died on February [redacted], 1995, at the age of 65 
years.  The death certificate states that the immediate cause 
of death was pneumonia.  It was further specified that the 
use of tobacco and alcohol probably contributed to death.  
The final hospital summary from a service medical facility 
shows that the veteran was admitted in February 1965 for 
bilateral lower lobe pneumonias.  It was noted that he had a 
history of heavy alcohol and tobacco use.  He was treated 
with antibiotics and had a gradual improvement, but he 
suddenly stopped breathing.  An endoctracheal tube was 
placed, but he developed bradycardia which progressed to a 
heart rate of 20 and no palpable pulse.  Procedures were 
performed, with no significant change in his status.  He was 
subsequently pronounced dead.  The cause of death noted in 
the hospital summary was acute respiratory arrest, etiology 
unknown.  

The pneumonia listed on the death certificate was not present 
until many years after the veteran's retirement from service.  
None of the service medical records contain any references to 
a chronic respiratory disorder.  The report of a medical 
examination conducted in August 1972 for the purpose of his 
retirement reflects that clinical evaluation of the lungs was 
normal.  A chest X-ray taken at that time was negative for 
abnormality.  The report of a medical history given by the 
veteran at that time shows that he denied having a chronic 
cough or shortness of breath.  The earliest post service 
medical treatment records pertaining to chronic respiratory 
problems are from many years later.  None of the actual 
treatment records contain any history or medical opinion 
relating any of the veteran's disabilities to service.  
In addition, the Board notes that in a claim which the 
veteran submitted in July 1994 he did not request 
compensation for any type of respiratory disorder.  Although 
the veteran established service connection for arthritis of 
the cervical spine, rated as 10 percent disabling; and a 
right inguinal herniorraphy, a fracture of the third 
metacarpal left (minor) hand, and bilateral pes planus, all 
rated as noncompensably disabling, the Board notes that none 
of these disorders is listed as having caused or contributed 
to the veteran's death.  

With respect to the contention that the veteran developed 
nicotine addiction in service, the Board observes that the VA 
General Counsel has previously addressed the issue of 
entitlement to service connection for a disorder secondary to 
smoking in service.  Pursuant to provisions applicable to 
claims, such as this one, filed prior to June 9, 1998, 
nicotine dependence may be treated as a disease for which 
service connection may be granted.  See USB Letter 20-97-14 
(Jul. 24, 1997); see also 38 U.S.C.A. 1103.  Also, service 
connection may be granted for a tobacco-related disability on 
the basis that the disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (May 13, 1997).  A determination 
as to whether service connection is warranted for a 
disability or death attributable to tobacco use subsequent to 
military service depends upon whether post-service tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at 3.  This 
determination depends upon whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93.

Applying these principles to the present case, the Board 
notes that the only service medical record which contains a 
reference to smoking is a record which is from July or August 
1951 in which it is noted that his habits included use of one 
package of cigarettes a day.   There is no competent evidence 
that the veteran developed nicotine dependence during his 
period of service.  On the contrary, the report of a medical 
opinion prepared by a VA physician in December 1997 comes to 
the opposite conclusion.  The physician noted that review of 
the veteran's service medical records showed only one entry 
that proved that he smoked at all while on active duty.  The 
physician stated that "There is nothing which proves 
addiction to nicotine such as withdrawal symptoms, use of 
tobacco in spite of the presence of a life-threatening 
illness, or evidence of the vet's going to extraordinary 
measures to obtain or ensure his supply of tobacco, etc.  So 
the criteria laid down in a recent directive for proof of 
nicotine addiction are not met."  The examiner further 
stated that the record showed no evidence of heart disease, 
COPD, or other lung disease because he left the army at age 
43 - too early for these diseases to have been clinically 
obvious in most people.  The examiner stated that the veteran 
had COPD which developed as a result of chronic cigarette 
smoking which contributed to the pneumonia which caused his 
death.  However, the VA examiner did not distinguish between 
smoking after service and smoking during service.  For this 
reason, the Board remanded the case for another medical 
opinion.

The report of a medical opinion from a VA physician dated in 
April 2003 shows that he reviewed the claims file.  He stated 
that based on review of the hospitalization data that was 
made available, his conclusion was that the veteran probably 
died of a pulmonary embolism.  He noted that the veteran may 
have had COPD based on his discharge summary.  He noted that 
in service smoking coupled with continued smoking after 
service probably contributed to COPD.  However, he noted that 
one did not have to have COPD to develop pneumonia.  
Significantly, he also gave the following opinion:

As to the question of whether the inservice smoking 
caused or contributed to his death, it is my 
opinion that the in-service smoking did NOT cause 
the patient's death.  It is my opinion that the in-
service smoking alone would not have contributed to 
this patient's death.  If we include the patient's 
in-service smoking together with his continued 
smoking after service, then both would probably 
have contributed to the development of COPD, which 
would have predisposed the patient to the 
development of pneumonia.  However, the most likely 
cause of death in this patient is a pulmonary 
embolism, which in and of itself, would not be 
directly related to either smoking or COPD.  

He further stated that:

Therefore, in my medical opinion, the in-service 
smoking in this patient may have indirectly 
contributed to the development of chronic 
obstructive pulmonary disease.  However, I do not 
believe it has any direct relationship to the 
ultimate cause of death.  

The Board notes that, in pertinent parts, these VA opinions 
both weigh against the claim that the veteran's death was 
related to service.  Although the appellant has expressed her 
own opinion that there is a link between the veteran's period 
of service and his death, she is not qualified to render a 
medical opinion regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Van Slack 
v. Brown, 5 Vet. App. 499, 501 (1993) (holding that a 
veteran's widow was not capable of testifying as to matters 
involving medical causation such as the cause of the 
veteran's death).  

In summary, the preponderance of the evidence shows that the 
veteran did not develop nicotine dependence during his period 
of service, and there was no link between his death and 
smoking during service.  For the foregoing reasons, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



